OPINION — AG — WE AGREE THAT IF THE PRESIDING JUDGE, THE COURT CLERK, AND THE SHERIFF CHOOSE TO PARTICIPATE IN SUCH PROCEDURE THEY MAY VERY PROPERLY DO SO AND THAT A SUBSTANTIAL COMPLIANCE WITH THE APPLICABLE STATUTES PROVIDING FOR A PANEL OF JURORS FOR SUCH COURT WOULD BE ACHIEVED. AS TO WHETHER THE PRESIDING DISTRICT JUDGE, THE COURT CLERK AND THE SHERIFF OF THE COUNTY ARE OBLIGED TO PERFORM THE ACTS WHICH THE PROCEDURES OUTLINED ABOVE WOULD REQUIRE OF THEM, WE EXPRESS NO OPINION. CITE: 11 Ohio St. 1961 781 [11-781], 11 Ohio St. 1961 786-790 [11-786] — [11-790], 38 Ohio St. 1941 1-17 [38-1-17], 11 Ohio St. 1961 786 [11-786], 11 Ohio St. 1961 787 [11-787], 38 Ohio St. 1971 24 [38-24] (ESTABLISHES THE OKLAHOMA CITY MUNICIPAL COURT) (FINIS STEWART)